internal_revenue_service number release date index number --------------------- --------------------------------------- ------------------------------------------- - --------------------------------------------------- --------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-149160-03 date december taxpayer --------------------- trust ----------------------- ------------------------------------------------------------------------------------------------- ------- ------- --------------------------- ------- ----------- date year x daughter ---------------------------- year year dear ----- this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows taxpayer created the trust on date taxpayer funded the trust during year with dollar_figurex through various transfers trust is an irrevocable_trust for the benefit of taxpayer’s daughter and her descendants principal to daughter and daughter’s descendants during daughter’s life sec_1 of the trust provides the daughter may appoint the assets of the trust to anyone other than herself her estate her creditors or the creditors of her estate in her will if daughter does not exercise this testamentary_power_of_appointment the trust assets will be distributed to daughter’s then living descendants per stirpes sec_1 of the trust provides for discretionary distributions of income and taxpayer represents that the year transfers are the only transfers that have plr-149160-03 the trust was drafted by taxpayer’s attorney in a letter accompanying the trust taxpayer’s attorney advised taxpayer that the trust is a generation-skipping_trust that will be subject_to the gst tax unless taxpayer’s gst tax exemption is allocated to transfers made to the trust on a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return filed for each year in which a transfer is made to the trust taxpayer engaged the services of an accountant unrelated to taxpayer’s attorney to prepare her year gift_tax_return taxpayer provided the accountant with a copy of the trust instrument for use in preparing her year gift_tax_return the year transfers were reported on a timely filed gift_tax_return taxpayer’s accountant however inadvertently failed to allocate taxpayer’s gst tax exemption to the year transfers taxpayer’s attorney discovered the error in year when preparing the year gift_tax returns for transfers to another of the taxpayer’s trusts in order to correct the error the taxpayer’s attorney included on the year form_709 a notice of late allocation with respect to the year transfers to the trust been made to the trust as of the date of this letter there have been no distributions of principal or income from the trust taxpayer now requests an extension of time under sec_2642 sec_301_9100-1 and sec_301_9100-3 to make an allocation of her gst tax exemption with respect to the assets transferred to trust in year based on the year value of the assets in addition taxpayer requests a ruling that the late allocation made on taxpayer’s year gift_tax_return with respect to the trust is void skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor tax exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any allocation by an individual of his or her gst sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2631 provides that for purposes of determining the inclusion_ratio sec_26_2632-1 provides in relevant part that except as provided in sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that except as provided in sec_2642 if the allocation plr-149160-03 sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst tax exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust of the gst tax exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst tax exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst tax exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_2642 provides that in determining whether to grant relief under requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose due sec_301_9100-3 provides that a taxpayer is deemed to have acted sec_301_9100-3 provides that in general requests for extensions of time plr-149160-03 for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst tax exemption with respect to taxpayer’s transfers to the trust in year the allocation will be effective as of the dates of the transfers to the trust and the gift_tax value of the transfer will be used in determining the amount of the gst tax exemption to be allocated to trust the inclusion_ratio for the trust should be determined under sec_2642 and sec_2642 the allocation should be made on a form_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose late allocation made on taxpayer’s year gift_tax_return with respect to the year transfers to trust is not necessary to obtain a zero inclusion_ratio with respect to trust the late allocation made on the year gift_tax_return therefore is void in accordance with sec_26_2632-1 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter based on the facts submitted and the representations made we conclude that when taxpayer makes an allocation pursuant to the relief granted above the except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-149160-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy of this letter for sec_6110 purposes copy of this letter
